Citation Nr: 0500233	
Decision Date: 01/05/05    Archive Date: 01/19/05

DOCKET NO.  03-26 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Basic eligibility for Department of Veterans Affairs (VA) 
non-service-connected death pension benefits.

3.  Legal entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The decedent had service with the New Philippine Scouts from 
June 1946 to February 1949.  The appellant is claiming 
benefits as surviving spouse of the decedent.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the VA 
Regional Office (RO) in Manila, the Republic of the 
Philippines, which denied service connection for the cause of 
the decedent's death.  The appellant was also informed by the 
RO in April 2003 that the decedent's service did not meet the 
requirements to confer upon his survivors basic eligibility 
for non-service-connected death pension and that she was not 
entitled to accrued benefits.

In addition, in an August 2003 decision, the RO denied 
entitlement to dependency and indemnity compensation for the 
appellant under the provisions of 38 U.S.C.A. § 1318.  The 
appellant did not appeal that decision. 


FINDINGS OF FACT

1.  The decedent died in March 2001, at the age of 76.  
According to the death certificate, the immediate cause of 
his death was multi-organ failure, and the underlying cause 
of death was pulmonary cancer.

2.  The National Personnel Records Center (NPRC) has 
certified that the veteran served with the New Philippine 
Scouts from June 1946 to February 1949.

3.  At the time of his death, the decedent was not service 
connected for any disabilities.

4.  No competent medical evidence has been submitted or 
identified to demonstrate that the decedent's death was 
related to service.

5.  The appellant's original claim for VA benefits, including 
accrued benefits, was filed in March 2003, more than one year 
after the decedent's death, and the decedent did not have a 
claim pending with VA when he died.   


CONCLUSIONS OF LAW

1.  The cause of the decedent's death was not related to an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(32), 1101, 1102, 1310 
(West 2002); 38 C.F.R. §§ 3.1(y), 3.303, 3.307, 3.309, 3.312 
(2004).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 2002); 38 C.F.R. §§ 
3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2004).

3.  The basic legal criteria for establishing entitlement to 
accrued benefits are not met.  38 U.S.C.A. § 5121 (West 
2002); 38 C.F.R. § 3.1000 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a March 2003 letter, the RO informed the appellant of the 
VCAA and its effect on her claim.  A second duty-to-assist 
letter was issued in August 2003.  In addition, the appellant 
was advised, by virtue of detailed Statements of the Case 
issued in August 2003 and March 2004 during the pendency of 
this appeal, of the pertinent law, and what the evidence must 
show in order to substantiate her claims.  We therefore 
believe that appropriate notice has been given in this case.  
The Board notes, in addition, that a substantial body of lay 
and medical evidence was developed with respect to the 
appellant's claims, and that the SOC issued by the RO 
clarified what evidence would be required to establish 
entitlement to VA death benefits.  The appellant responded to 
the RO's communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Further, the claims file reflects that the March 
2004 SOC contained the new duty-to-assist regulation codified 
at 38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claims has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, and for 
the additional reasons discussed below in this decision, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The decedent died in March 2001, at the age of 76.  The death 
certificate indicates that the immediate cause of his death 
was multiple organ failure, with an underlying cause of 
pulmonary cancer.  At the time of his death, the decedent was 
not service connected for any disabilities.

Prior to his death, the decedent had filed a service 
connection claim for pulmonary tuberculosis (PTB), which he 
claimed to have incurred in 1949 after his discharge.  
Correspondence on file dated in April 1991 indicated that the 
decedent's service medical records were thought to be 
unavailable, as they were lost in a fire at the National 
Personnel Records Center in 1973.  The decedent was requested 
to provide any medical information that he could in support 
of the claim. 

The decedent provided private medical records dated in May 
1991 which reflect that he was treated for moderate PTB and 
that fibromodular infiltrates were shown in the right upper 
and middle lobe and in the left upper lobe.  He also 
completed an NA Form 13055, Request for Information Needed to 
Reconstruct Medical Data, on which he report suffering from 
active coughs in 1949, treated at a US Army Hospital in 
Okinawa.  In a June 1991 rating decision, the RO denied 
service connection for PTB and residuals of an appendectomy, 
and the decedent was informed of that decision in July 1991.  

In August 1991 correspondence from the RO, the decedent was 
also informed that he was not eligible for non-service-
connected disability pension because, by law, this benefit 
was not extended to those who served with the Philippine 
Commonwealth Army, recognized guerrillas, or special 
Philippine Scouts who enlisted under Public Law 190, 79th 
Congress. 

In June 1999, additional evidence was submitted which was 
essentially duplicative of early evidence indicating that the 
veteran had been treated for PTB in May 1991.  Service 
connection for PTB was denied again in February 2000.  The 
decedent was informed of that decision in February 2000.  In 
March 2000 correspondence from the RO, the decedent was again 
informed that he was not eligible for non-service-connected 
disability pension as this benefit was not extended to those 
who served with the Philippine Commonwealth Army under the 
U.S. Armed Forces in the Philippines (USAFFE), recognized 
guerrillas, or New Philippine Scouts who enlisted under 
Public Law 190, 79th Congress (on or after October 5, 1945). 

As noted previously, the decedent died in March 2001.  In 
March 2003, the appellant filed a VA Form 21-534, Application 
for dependency and indemnity compensation, as well as accrued 
benefits, claiming that the cause of the decedent's death was 
due to service.  In April 2003, she filed another VA Form 21-
534, on which she reported that the decedent suffered from 
PTB in 1950 due to which he was totally disabled thereafter.

In April 2003, a 13055 form completed by the appellant was 
received in which she reported that the veteran was treated 
for PTB, collapse, and low blood pressure from 1946-47 at an 
Air Force medical center in the Philippines; for cough and 
PTB from 1947-48 at a US Army Hospital in Okinawa; and for an 
appendix operation and PTB from 1949-50, treated in the 
Philippines.  

The record contains a VA memorandum dated in March 2004 
making a formal finding as to the unavailability of the 
decedent's service records.  Therein it was noted that NPRC 
was initially contacted in April 1991 to search for the 
decedent's medical records, but was unable to locate them, 
presuming that they were destroyed by fire.  An attempt to 
reconstruct service medical records was made based upon the 
appellant's completed NA Form 13055; however, the information 
she gave was not specific or detailed enough to allow for a 
successful search, nor was the information which had been 
provided by the decedent on a 13055 form in 1991.  

III.  Pertinent Law and Regulations

A.  Service Connection - Cause of Death

Pursuant to 38 U.S.C.A. § 1110, a veteran is entitled to 
disability compensation for disability resulting from 
personal injury or disease incurred in or aggravated by 
service.  "A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  Service connection may also be 
granted on a presumptive basis for certain chronic 
disabilities when manifested to a compensable degree within 
the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(a) 
(2004).

Tuberculosis may be presumed to have been incurred during 
active military service if manifest to a degree of 10 percent 
within three years after termination of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2004).  Evidence of activity on comparative study 
of X-ray films showing pulmonary tuberculosis within the 3-
year presumptive period provided by section 3.307(a)(3) will 
be taken as establishing service connection for active 
pulmonary tuberculosis subsequently diagnosed by approved 
methods.  38 C.F.R. § 3.371(a).  Diagnosis of active 
pulmonary tuberculosis by private physicians on the basis of 
their examination, observation, or treatment will not be 
accepted to show the disease was initially manifested after 
discharge from active service unless confirmed by acceptable 
clinical, X-ray or laboratory studies, or by findings of 
active tuberculosis based upon acceptable hospital 
observation or treatment.  38 C.F.R. 3.374(d).

In order for service connection for the cause of the 
decedent's death to be granted in this case, it must be shown 
that a service-connected disability caused the death, or 
substantially or materially contributed to cause death.  A 
service-connected disability is one that was incurred in or 
aggravated by active service, one that may be presumed to 
have been incurred during such service, or one that was 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, either singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  
The service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312(c)(1).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4).

B.  Non-Service-Connected Death Pension

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521.

The Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  "Active 
duty" is defined as full-time duty in the Armed Forces.  38 
C.F.R. § 3.6(a), (b).  "Armed Forces" consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of October 6, 1945), is included 
for compensation and dependency and indemnity compensation, 
but not for pension benefits.  All enlistments and 
reenlistments of Philippine Scouts in the Regular Army 
between October 6, 1945, and June 30, 1947, inclusive, were 
made under the provisions of Public Law No. 190, as it 
constituted the sole authority for such enlistments during 
that period.  This paragraph does not apply to officers who 
were commissioned in connection with the administration of 
Public Law No. 190.  38 C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

C.  Accrued Benefits

VA law applicable to this case provides that, upon the death 
of an individual receiving benefit payments, certain persons 
shall be paid periodic monetary benefits to which that 
individual was entitled at the time of death under existing 
ratings or decisions, or those based upon evidence in the 
file at date of death, and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement.  See 38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one 
year after the date of death.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c); see Zevalkink v. Brown, 102 F.3d 1242 
(Fed. Cir. 1996) (noting that an accrued benefits claim is 
derivative of the deceased veteran's claim).  There is no 
basis for an accrued benefits claim unless the individual 
from whom the accrued benefits claim derives had a claim for 
VA benefits pending at the time of death.  See Jones v. West, 
136 F.3d 1296, 1300 (Fed. Cir. 1998).

IV.  Analysis

In this case, the decedent's service medical records are not 
on file and are presumed to be unavailable due to fire.  The 
Court has held that in cases where records once in the hands 
of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the appellant's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).

A.  Service Connection - Cause of Death

In this case, the appellant contends that some event or 
illness in service caused her husband's death.  As stated 
before, the decedent's death certificate states that he died 
from multiple organ failure as a result of pulmonary cancer.  
Essentially, the appellant maintains that during and after 
service the decedent was ill due to PTB, which ultimately led 
to the cause of his death from lung cancer.  

Although both the appellant and the decedent (during his 
lifetime) have maintained that the decedent was ill due to 
PTB during service and shortly thereafter, there is no 
support for such contentions in the record.  The only 
documentation of the decedent's treatment for PTB was shown 
in 1991.  Moreover, PTB was not listed as a cause of the 
veteran's death, nor has it been related in any way to the 
veteran's death due to pulmonary cancer.  

Upon careful review of this case, the Board finds that no 
competent medical evidence has been submitted to relate the 
decedent's death to service.  No available medical evidence 
shows that the decedent suffered from any lung condition 
during service.  In addition, no competent medical evidence 
has been submitted to demonstrate that the decedent showed 
symptoms of or was treated for a lung condition, to include 
PTB, prior to 1991, more than four decades after separation 
from service.  In short, no medical opinion or other 
professional evidence relating the decedent's death from lung 
cancer/multiple organ failure to service or any incident of 
service has been presented.

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  The Board has considered the appellant's statements 
to this effect.  Nevertheless, in this case the appellant has 
not been shown to have the professional expertise necessary 
to provide meaningful evidence regarding the claimed causal 
relationship between the decedent's death and his military 
service.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 
(1997); ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied 119 S. 
Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Therefore, although we are sympathetic with the appellant's 
loss of her husband, we find a lack of competent medical 
evidence to warrant a favorable decision.  The Board is not 
permitted to engage in speculation as to medical causation 
issues, but "must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit any competent 
medical evidence to provide a nexus between any in-service 
injury or disease and the conditions that caused or 
contributed to the cause of death of the decedent.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
her husband's death.

B.  Non-Service-Connected Death Pension

As noted above, the service department has certified that the 
decedent had service with the New Philippine Scouts from June 
1946 to February 1949.  The service department's 
determination is binding on VA.  The Court of Appeals for 
Veterans Claims has held that findings by the United States 
service department verifying a person's service "are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Review of the records discloses that multiple documents 
concerning the decedent's service have been submitted.  None 
contains information different from the information provided 
to and used by the service department in its verification of 
the veteran's service.  There is no further contention that 
the service as verified by the service department is 
erroneous in such a way as to warrant a further request to 
the service department to verify or recertify additional 
military service.  As noted above, the NPRC already has 
verified the decedent's service.

In addition, the Board notes that the official documents do 
not indicate, and the appellant has not contended, that the 
decedent had any service that would render her eligible for 
death pension.  See Sarmiento v. Brown, 7 Vet. App. 80 
(1994); see also 38 C.F.R. § 3.8(a).

Persons with service in the Philippine Commonwealth Army, 
USAFFE, including the recognized guerrillas, or service with 
the New Philippine Scouts under Public Law 190, 79th 
Congress, shall not be deemed to have been in active military 
service with the Armed Forces of the United States for the 
purpose of establishing entitlement to nonservice-connected 
disability pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 
3.40(b), (c), (d).  Therefore, the Board finds that the 
appellant is not eligible for the requested benefit.

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive, and basic eligibility for pension is precluded 
based upon the service of the decedent.  Therefore, the 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

C.  Accrued Benefits

The veteran died in March 2001, and the first claim for VA 
benefits filed by the appellant was in March 2003, on VA Form 
21-534, Application for Dependency and Indemnity 
Compensation, Death Pension, and Accrued Benefits by a 
Surviving Spouse or Child.  There is no evidence indicating 
she submitted a claim within one year after the veteran's 
death, nor does she assert that any such claim was filed.

To the extent that the appellant may contend that her tardy 
filing was due to a lack of knowledge on her part as to the 
proper procedure to apply for VA benefits, the Board observes 
that even if the appellant did not read or "understand" the 
procedure for filing a claim for VA death benefits, 
particularly those with respect to filing deadlines, persons 
dealing with the Government are charged with knowledge of 
Federal statutes and lawfully promulgated agency regulations 
"regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance."  See Morris v Derwinski, 1 Vet. App. 260, 265 
(1991) (citing Fed. Crop Ins. Corp. v. Merrill, 33 U.S. 380, 
384-385 (1947)).

Furthermore, the decedent did not have a pending claim with 
VA when he died.  Therefore, the threshold legal criteria for 
establishing entitlement to accrued benefits are not met, and 
the appeal must be denied because of the absence of legal 
merit.  See 38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

ORDER

Service connection for cause of death is denied.

Entitlement to non-service-connected death pension benefits 
is denied.

Legal entitlement to accrued benefits is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


